Title: James Madison to William Beach Lawrence, 26 May 1833
From: Madison, James
To: Lawrence, William Beach


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                May 26. 1833
                            
                        
                        J. Madison presents his respects to Mr. Lawrence, with the acknowledgments due for a Copy of the pamphlet
                            Edition of the article in the N. A. Review, on the "Bank of the U. States." The pamphlet will be placed as it merits under
                            the same Label with the other able & well written publications which have latterly appeared on the subjects of
                            Currency & Banks.
                        
                            
                                
                            
                        
                    